Summary Prospectus March 1, 2015, as supplemented through January 29, 2016 AI Navellier International Fund Institutional | IMSSX | 026762880 Class A | IIESX | 026762872 The Fund’s statutory Prospectus and Statement of Additional Information dated March 1, 2015, as supplemented through January 25 , 2016, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.aifunds.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@riskxfunds.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured • May Lose Value • No Bank Guarantee Click here to view the fund’s statutory prospectus or statement of additional information AI Navellier International Fund (formerly the American Independence International Alpha Strategies Fund) FUND SUMMARY – AI NAVELLIER INTERNATIONAL FUND Investment Objective. The AI Navellier International Fund’s (the “Fund”) investment objective is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Funds” starting on page 65 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.81% 0.81% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.49% 0.49% Total Annual Fund Operating Expenses 1.30% 1.80% Fee Waivers and Expense Reimbursements -0.35% -0.35% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.95% 1.45% RiskX Investments, LLC (formerly American Independence Financial Services, LLC) (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2016 in order to keep the Total Annual Fund Operating Expenses at 0.95% and 1.45% of the Fund’s average net assets for the Institutional Class shares and the Class A shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $97 $373 $671 $1,516 Class A Shares $714 $1,073 $1,455 $2,524 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year ended, October 31, 2014, the Fund’s portfolio turnover rate was 77% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Fund seeks long-term capital appreciation by investing in equity securities of issuers based outside of the United States. The Fund will invest in both value and growth securities, such strategy is otherwise known as “core”. Under normal market conditions: Ø The Fund will primarily invest in the equity securities of companies located outside the U.S., including emerging markets; Ø At least 80% of the Fund’s net assets, plus borrowings for investment purposes, will be invested in ‘‘foreign securities’’, which means those securities issued by companies: (1) whose principal securities trading markets are outside the U.S.; (2) that are linked to non-U.S. dollar currencies; or (3) that are organized under the laws of, or with a principal office in, a country other than the U.S.; Ø No more than 20% of the Fund’s net assets will be invested in securities of firms domiciled or resident in developing or emerging market countries; Ø The Fund will invest in securities denominated in the currencies of a variety of countries, as well as in securities denominated in multinational currencies such as the Euro; Ø The Fund may enter into currency hedges that may decrease or offset any losses from such fluctuations; Ø The Fund may invest in American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”) issued by sponsored or unsponsored facilities; Ø The Fund may invest in securities that are sold in private placement transactions between their issuers and their purchasers and that are neither listed on an exchange nor traded over-the counter; and Ø The Fund may invest in obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. 2 Main types of securities in which the
